DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Claims 1 and 16 are amended.
4.	Applicant argues that “Matsuzaki, Kim, Yokota and JPS61240848 fail to disclose the ratio of connecting wires arranged at the left side (the amended claim 1)”. Please see page 10 of remarks. 
In response to applicant’s argument, the examiner respectfully disagrees with the current above argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at the left side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
6.	The drawings are objected to under 37 CFR 1.83 (a). The drawing must show every feature of the invention specified in the claims (see MPEP 35 U.S.C. 113). Therefore, the subject matter in claims 1 and 16 include a power source supplied from outside of the housing must be shown or the feature(s) canceled from the claim(s). For examination purpose the Examiner assumes a power source as a terminal box 80. No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claims 1 and 16 are objected to because of the following informalities:
	Claim 1 recites “a ratio of connecting wires” at the beginning of the last paragraph of the claim 1. For clarity and consistency, it is suggested to change with “a ratio of the connecting wires”.
Claim 16 recites “wherein connecting wires” at the beginning of the second last paragraph of the claim 16. For clarity and consistency, it is suggested to change with “wherein the connecting wires”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. Pub. No.: US 20080106161 A1 (hereinafter referred to as’161) in view of Kim Pub. No.: US 20140009022 A1 (hereinafter referred to as ‘022) and further in view of Yokota et al. Pub. No.: US 2013/0221788 A1 (hereinafter referred to as ‘788).

Referring to claim 1, ‘161 discloses an axial-air-gap dynamo-electric machine (Fig.1, an axial air-gap electronic motor 1) including: a stator (2) configured such that a 
a housing (Fig.1; housing 6, paragraph [54] indicates the stator 2 and each of the rotors 3 are housed in an unillustrated bracket, ¶ [61], house, cover) having an inside surface facing the stators radially; and at least a rotor plane-facing the stator via a predetermined air gap expanding in the radial direction of the shaft, 
the axial-air-gap dynamo-electric machine (1) comprising: the rotor (fig.1, rotor 3);
connecting wires (e.g. see figs. 10 and 11: 24a, ¶ [96]), which are laid-out from the plurality of the coils (24) in an axial direction, are connected to a power source supplied from outside of the housing (housing 6; e.g. see fig.10: a terminal board 190, para. [0088] indicates crossover wires 24a of the same phase are electrically connected to each other at this terminal board 190; paras. [0103] and [0105], para. [0107] indicates wire 24a passes through the supporting groove 171 formed outside the crossover wire treatment portion 170 and then connected to the terminal board 190U as shown in fig.11 and also see fig.1 that shows terminal board 190 is outside of 170 and housing 6; para. [0108]), 
a first region (e.g. see fig.1 below, a first region) formed by the inside surface of the housing (fig.1; housing 6) and the conductive portion (fig.1, rotor 3) which radially face each other; and 


    PNG
    media_image1.png
    651
    572
    media_image1.png
    Greyscale

‘161 does not explicitly disclose a conductive portion made of a conductive member and provided on the outer peripheral side of the rotor.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention with the conductive portion or yoke made of a conductive member provided on the outer peripheral side of the rotor as disclosed by ‘022 in order to improve the motor efficiency (paragraph [96] of ‘022).
‘161 in view of ‘022 do not explicitly disclose wherein a ratio of connecting wires of the plurality of stator cores which the connecting wires are arranged in the second region is larger than a ratio of the connecting wires of the plurality of stator cores which the connecting wires are arranged in the first region.
‘788 discloses wherein a ratio of connecting wires (fig. 6: 70, para [48] indicates the exciting coil 70 is formed by an electric wire such as a copper wire) of the plurality of stator cores (stator cores 30, 32, 34, para. [0032]) which the connecting wires are arranged in the second region (e.g. see below fig.6, second region i.e. 10x6=60 coils) is larger than a ratio of the connecting wires (70) of the plurality of stator cores (30, 32, 34) which the connecting wires are arranged in the first region (e.g. see below fig.6, first region, 9 x 6= 54 coils; therefore, ratio is 60/54).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161 and ‘022’s 

    PNG
    media_image2.png
    572
    515
    media_image2.png
    Greyscale




‘022 discloses the axial-air-gap dynamo-electric machine according to claim 1, wherein the rotor (Fig.1, rotors 51, 53, paragraphs [97], [38]) includes a yoke (Figs. 1, 10, yoke 51a, paragraph [37]) connected to the shaft (15, paragraph [91]), and a magnet (magnets 52, paragraphs [90], [99]) arranged on the stator (Fig.1, stator 30) side of the yoke (Fig.1, 51a), 
the conductive portion (paragraph [0113], iron) is provided on the outer periphery of the yoke (51a, paragraphs [31], [94]-[96], [0106]), and 
the magnet (52) is arranged on the shaft (15) side of the outer peripheral side of the yoke (Fig.1, 51a, paragraph [99]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention with the yoke and the magnet arranged on the stator side of the yoke as disclosed by ‘022 in order to improve the motor efficiency (paragraph [96]).
Referring to claim 5, ‘161 discloses the axial-air-gap dynamo-electric machine according to claim 1, wherein at least a part of the connecting wires (Fig.2, wire 24a of winding 24) arranged in the second region are stacked in the rotating shaft (Fig.1, 4) center direction. 

Referring to claim 7, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 6, wherein the connecting wires (24a of winding 24) are arranged in the shaft (4) direction such that the connecting wire (24a) and the adjacent connecting wire (24a) are stacked at the same position in the shaft direction. 
Referring to claim 8, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 6, wherein each of the connecting wires (24a of 24) is linearly arranged to the opening at an angle corresponding to the shaft (4) direction stacking distance based on the number of stacking to the opening. 
Referring to claim 9, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 6, wherein a plurality of the openings are provided (Figs. 1, 2, paragraphs [52]-[58]).
Referring to claim 10, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 6, wherein 

Referring to claim 11, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 1, wherein 
the connecting wires (21, 24a) are resin-molded integrally with the inside surface of the housing (paragraphs [0024], [53], [61], [0122], resin; Fig.1, resin 6; paragraphs [52]-[58]). 
Referring to claim 12, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 11, wherein 
a tubular member concentric to the inside surface of the housing is arranged in the rotating shaft (4) center direction of the connecting wires (21, 24), and 
the outside surface of the ring shaped tubular member, the connecting wires, and the inside surface of the housing are integrally resin-molded (paragraphs [0024], [53], [61], [0122], resin; Fig.1, resin 6; paragraphs [52]-[58]). 
 	Referring to claim 13, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 1, wherein each of the connecting wires (24) is covered with an insulating tube (Figs. 2, 3, insulator 100; abstract, paragraphs [61], [62], [113], [114]; Note: connecting wires covered with an insulating tube are well known in the art). 

an opening for leading out the connecting wires (24a of 24) to the outside of the housing is provided at the housing in the vicinity on the radial direction extension line of the first region of the housing (paragraphs [54], [61], house, cover; paragraphs [52]-[58], Figs. 1, 2). 
Referring to claim 15, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 1, wherein 
the stator core (23) is provided with a tubular section into which the core (23) is inserted, and with an outer tubular section around which the coil (14) is wound (paragraphs [59], [62], [95], a bobbin), 
a flange (Figs. 3, 5, flange 110a, 110b, paragraphs [59], [62]-[65], [68]-[78], [86], [95], [102], [111], [114], [120], flange) extended, by a predetermined width, in the rotating shaft (4) center direction from the vicinity of the end portion of the outer tubular section, and 
a discontinuous conductive member (24a of 24) is arranged only on the shaft (4) center side surface of the flange (110) which surface is located to face the rotor (3), and the discontinuous conductive member (24a of 24) is electrically connected to the inside surface of the housing (paragraphs [54], [61], house, cover). 

‘022 discloses a bobbin (Fig.6, bobbins 41, paragraph [79]) having an outer tubular section around which the coil (31, paragraph [80]) is wound, the bobbin (41) has a flange (31c, 31d) extended, by a predetermined width, in the rotating shaft (15) center direction from the vicinity of the end portion of the outer tubular section. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention with the bobbin as disclosed by ‘022 in order to improve the motor efficiency (paragraph [96]).
10.	Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzaki et al. Pub. No.: US 20080106161 A1 (hereinafter referred to as’161) in view of Kim Pub. No.: US 20140009022 A1 (hereinafter referred to as ‘022) in view of Yokota et al. Pub. No.: US 2013/0221788 A1 (hereinafter referred to as ‘788) and further in view of Wang et al. Pub. No.: US 2010/0148611 A1 (hereinafter referred to as ‘611).
 	
Referring to claim 3, ‘161 fails to disclose wherein the rotor included a yoke connected to the shaft, and a magnet arranged on the stator side of the yoke, and the magnet is a non-conducting magnet arranged on the outside surface of the yoke. 
‘611 discloses the axial-air-gap dynamo-electric machine according to claim 1, wherein the rotor (Fig.6, rotor 306) included a yoke (Fig.6, rotor yoke 312) connected to 
the magnet is a non-conducting magnet (Fig.6, paragraphs [90], [91], [99] indicate ferrite magnets 310) arranged on the outside surface of the yoke. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161, ‘022 and ‘788’s inventions with the non-conducting magnet as disclose by ‘611 in order to reduce the cost of a motor (paragraph [99]).
	Referring to claim 4, ‘161 fails to disclose wherein the non-conducting magnet is a ferrite magnet.
‘611 discloses the axial-air-gap dynamo-electric machine according to claim 3, wherein the non-conducting magnet is a ferrite magnet (Fig.6, paragraphs [90], [91], [99] indicate ferrite magnets 310). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161, ‘022 and ‘788’s inventions with the ferrite magnet as disclose by ‘611 in order to reduce the cost of a motor (paragraph [99]).


s 16 and 19-21 are rejected under 35 U.S.C. 102(a) (1) based upon a public use or sale or other public availability of the invention as being anticipated by Matsuzaki et al. Pub. No.: US 20080106161 A1 (hereinafter referred to as’161) in view of JPS61240848 A (hereinafter referred to as ’848) and further in view of Kim Pub. No.: US 20140009022 A1 (hereinafter referred to as ‘022).
Referring to claim 16, ‘161 discloses an axial-air-gap dynamo-electric machine (Fig.1, an axial air-gap electronic motor 1) including: 
a stator (2) configured such that a plurality of stator cores (Fig. 1, 21; Figs.2, 3, 4A-4F, a plurality of core members 21a to 21i, core member 21a has a stator core 23, paragraphs [57], [59]), each having at least a core (23) and a coil wound (Fig.2, winding 24) around the outer periphery of the core, are arranged in a circle around a shaft (Fig.1, shaft 4, paragraph [64]) in the direction in which magnetic lines of force are in parallel with the shaft (4); 
a housing (Fig.1, housing 6, ¶ [54] indicates the stator 2 and each of the rotors 3 are housed in an unillustrated bracket, ¶ [61], house, cover) having an inside surface facing the stators radially; and at least a rotor (Fig.1, rotor 3, paragraphs [52], [54]-[57]) plane-facing the stator (2) via a predetermined air gap (paragraphs [52], [122], air gap) expanding in the radial direction of the shaft (4), 
the axial-air-gap dynamo-electric machine (1) comprising the rotor (3), 
connecting wires (e.g. see figs. 10 and 11: 24a, ¶ [96]), which are laid-out from the plurality of the coils (24) in an axial direction, are connected to a power source supplied from outside of the housing (housing 6; e.g. see fig.10: a terminal board 190, para. [0088] indicates crossover wires 24a of the same phase are electrically connected to each other 
wherein connecting wires (24a) of the plurality of stator cores (21) are arranged in a first region (e.g. see fig.1 below, a first region) formed by the inside surface of the housing (fig.1; housing 6), and in a second region (e.g. see fig.1 below, a second region) formed on a stator side (fig.1, stator 2) of the first region to extend to the coil (24) side surface which faces the rotor (3).

    PNG
    media_image1.png
    651
    572
    media_image1.png
    Greyscale


However, ‘848 discloses a conductive shielding member (Figs. 1-3, conductive shield plate 9) electrically connected to the housing inside surface (Figs. 1, 6, housing 8) is arranged between the conductive portion (Fig.1, Printed circuit board for driver circuit 3) and the connecting wires (Fig.2, coil 2; column 1-3, Figs. 1-4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention with the conductive shielding member as disclosed by ‘848 in order to prevent eddy current from being generated (abstract).
‘022 discloses a conductive portion (Fig.1, back yoke 51a, ¶ [75]) made of a conductive member (¶ [94] indicates the back yoke 51a is molded by using amorphous metallic powder; ¶ [99] indicates steel) and provided on the outer peripheral side of the rotor (fig.1, rotor 51, ¶ [97]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161 and ‘848’s inventions with the conductive portion or yoke made of a conductive member provided on the outer peripheral side of the rotor as disclosed by ‘022 in order to improve the motor efficiency (paragraph [96]).


‘848 discloses the axial-air-gap dynamo-electric machine according to claim 16, wherein the conductive shielding member is a plate-like member (Figs. 1-3, conductive shield plate). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention with the conductive shielding member as disclosed by ‘848 in order to prevent eddy current from being generated (abstract).
Referring to claim 20, ‘161 fails to disclose wherein the conductive shielding member is configured such that the conductive portion and an insulating portion are alternately arranged. 
‘848 discloses the axial-air-gap dynamo-electric machine according to claim 19, wherein 
the conductive shielding member (Fig.1, conductive shield plate 9) is configured such that the conductive portion (Figs.1-4 drive coil 2) and an insulating portion (Figs. 2, 4, plurality of cuts 10) are alternately arranged (Col. 1-3, Figs. 1-4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention 
Referring to claim 21, ‘161 discloses the axial-air-gap dynamo-electric machine (1) according to claim 20, wherein the insulating portion is a slit (paragraph [88], slit). 
‘161 fails to disclose the insulating portion.
‘848 discloses the axial-air-gap dynamo-electric machine according to claim 20, wherein 
the insulating portion is a slit (Figs. 2, 4, plurality of cuts 10; Col. 1-3). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161’s invention with the insulating portion as disclose by ‘848 in order to  prevent eddy current from being generated (abstract).
12.	Claims 17 and 18 are rejected under 35 U.S.C. 102(a) (1) based upon a public use or sale or other public availability of the invention as being anticipated by Matsuzaki et al. Pub. No.: US 20080106161 A1 (hereinafter referred to as’161) in view of JPS61240848 A (hereinafter referred to as ’848) and further in view of Kim Pub. No.: US 20140009022 A1 (hereinafter referred to as ‘022) and further in view of Masuda et al. Patent No.: US 6280208 B1 (hereinafter referred to as ’208).



‘208 discloses the axial-air-gap dynamo-electric machine according to claim 16, wherein the conductive shielding member has a tubular shape covering the outer periphery of each of the connecting wires (Fig. 16, shield electric wire 104, conductor portion or core wire 114; Col.2, lines 59-Col.3, lines 9). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘161, ‘848 and ‘022’s inventions with the conductive shielding member has a tubular shape covering the outer periphery of each of the connecting wires as disclosed by ‘208 in order to provide a shield connector structure with a simple and compact structure at a low cost (Col.3, lines 27-36).
Referring to claim 18, ‘161 discloses the connecting wires 24a, but does not specifically disclose wherein the conductive shielding member has tubular shape enclosing all of the connecting wires. 
‘208 discloses the axial-air-gap dynamo-electric machine according to claim 16, wherein 
the conductive shielding member has tubular shape enclosing all of the connecting wires (Fig. 16, shield electric wire 104, conductor portion or core wire 114, a case 109; Col.2, lines 59-Col.3, lines 9).

Conclusion
13.	The prior art made of record (see attached PTO-892, A-E, N-P) and not relied upon is considered pertinent to applicant's disclosure.
Crewson et al. Patent No.: US 6063267 discloses an alternating current electrical power supply 14 outside of the housing 18 as shown in fig.1.
Yamada et al. Pub. No.: US-2004/0164641 discloses connecting wire support members 55 and 56 for settling a connecting wire 71 of the coil 7 as shown in fig.1.

CONTACT INFORMATION
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (01/16/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837